Citation Nr: 1128769	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-25 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to service connection for dizziness. 

3.  Entitlement to service connection for a bowel condition.

4.  Entitlement to service connection for a sleep disorder. 

5.  Entitlement to service connection for a skin condition to the arms. 

6.  Entitlement to service connection for fingernail/toenail condition.

7.  Entitlement to a compensable evaluation based on multiple, noncompensable, service-connected disabilities.

8.  Entitlement to an effective date earlier than January 19, 2010, for the grant of service connection for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to November 1986 and March 2003 to March 2004, with additional inactive service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In pertinent part of the September 2005 RO rating decision the Board denied service connection for a 
back condition, dizziness, a bowel condition, a sleep disorder, a skin condition to the arms, fingernail/toenail condition, and entitlement to a compensable evaluation based on multiple, noncompensable, service-connected disabilities.  

The September 2005 rating decision also denied service connection for vision problems; however, during the pendency of the appeal a January 2011 RO rating decision granted the Veteran service connection for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances, effective January 19, 2010.  In the May 2011 Informal Hearing Presentation (IHP) the Veteran's representative stated that the Veteran deserved an effective date back to the Veteran's discharge from service for his myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances.  The Board finds that this is a timely Notice of Disagreement (NOD). 

The issues of entitlement to service connection for dizziness, a bowel condition, a sleep disorder, a skin condition to the arms, fingernail/toenail condition, and entitlement to an effective date earlier than January 19, 2010, for the grant of service connection for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  The Veteran's service treatment records were silent for any complaints or findings of a back problem during service and there is no evidence of a current diagnosed back disability.

3.  The Veteran is currently service-connected for myasthenia gravis (rated as 30 percent disability rating effective January 19, 2010), gastroesophageal reflux disease (GERD) (rated as noncompensable prior to January 19, 2010 and 10 percent disabling since January 19, 2010), visual disturbances  (noncompensable from April 1, 2004 to January 19, 2010), and bilateral leg condition with small numb patches, one on the left leg and two on the right leg (rated as noncompensable from April 1, 2004 to January 19, 2010).

4.  Prior to January 19, 2010, the preponderance of the evidence shows that the Veteran's multiple non-compensable service connected disabilities did not interfere with his normal employability.






CONCLUSIONS OF LAW

1.  A back condition is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  

2.  Prior to January 19, 2010, the criteria for a compensable evaluation based on multiple non-compensable service connected disabilities are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondences in December 2004 and January 2010.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the January 2010 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   The Veteran was afforded a VA examination in January 2005.  The Board finds that this examinations was sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.

  
II. Analysis

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection there must be: (a) medical evidence of a current disability; (b) medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and (c) medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a back disability that is due to his military service.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disorder.  

The Veteran's service treatment records were silent for any injury, treatment, or diagnosis of a back disorder.  On a February 2004 Post Deployment Questionnaire the Veteran checked "no" to currently having or developing during his last deployment any back pains.  The Board finds that there is no medical evidence on file to support a finding that the Veteran had in-service complaints of, treatment for, or diagnosis of a back disorder during service or at separation.  

In order for service connection to be granted, the evidence must establish, among other things that the claimant currently has the disability for which service connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, however, a review of the Veteran's VA examination, private medical records, and VA treatment records, does not reveal any diagnosis of a back disorder.  At the Veteran's January 2005 VA examination the Veteran denied any back pathology.  It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Here, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.
Without competent evidence of a current back disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that there is no evidence of any in-service injury or treatment to the Veteran's back nor is there evidence of a current diagnosis.  Without evidence of a current diagnosis, service connection for a back disorder is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to 10 percent evaluation based on multiple service-connected disabilities

Whenever a Veteran is suffering from two or more separate permanent service connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

In this case, the Veteran is service connected for myasthenia gravis, GERD, visual disturbances, and bilateral leg condition with small numb patches, one on the left leg and two on the right leg.  Prior to January 19, 2010, the Veteran was service-connected for GERD, visual disturbances, and a bilateral leg condition with small numb patches and they were rated as noncompensable; however, since January 19, 2010, the Veteran's service-connected disabilities are myasthenia gravis and GERD and both of these disabilities are rated as compensable, 30 percent and 10 percent respectively.  Therefore, as the Veteran has had compensable service-connected disabilities since January 19, 2010, the only period that the Veteran is potentially entitled to a 10 percent evaluation based on multiple noncompensable service-connected disabilities is the period prior to January 19, 2010.  

The evidence of record during the period prior to January 19, 2010 does not show that the any of the Veteran's service-connected disabilities warranted a compensable rating.  Specifically employing the language of 38 C.F.R. § 3.324, the Veteran's GERD, visual disturbances, and bilateral leg condition were not shown to clearly interfere with normal employability during this period.  Simply put, the evidence did not show that the Veteran was suffering during the period prior to January 19, 2010 from two or more separate permanent service connected disabilities of such character as to clearly interfere with normal employability. 

The Board notes that a May 2008 letter from the Veteran's employer stated that the Veteran was under evaluation for a recent "possible seizure" and that would make temporary modification to his work duties.  The Board finds that this is not sufficient evidence to warrant a 10 percent rating under 38 C.F.R. § 3.324, as this is not evidence of employment interference as a result of a service-connected disability, specifically his GERD, vision disturbances, or bilateral leg condition with small numb patches.  Additionally, the notation indicated that a "temporary" modification in work duties is all that would be needed.  

In view of the foregoing, the Board finds that prior to January 19, 2010, the criteria for the assignment of a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324 have not been met. 


ORDER

Service connection for a back disorder is denied. 

Entitlement to a 10 percent evaluation based on multiple service-connected disabilities is denied. 


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is warranted prior to resolution of claims for entitlement to service connection for dizziness, a bowel condition, a sleep disorder, a skin condition to the arms, fingernail/toenail condition, and entitlement to an effective date earlier than January 19, 2010, for the grant of service connection for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances.  

A VA examination is warranted in order to determine the nature and likely etiology of the Veteran's reported dizziness, bowel condition, sleep disorder, skin condition of the arms, and fingernail/toenail condition.  The Veteran's service treatment records revealed that the Veteran reported dizziness and splinter hemorrhages in his fingernails and toenails during service.  Since the Veteran's discharge from service, he has reported dizziness, bowel problems, sleep problems, numb patches on his arms, and splinter hemorrhages on his fingernails.  The Board notes that at the Veteran's January 2005 VA examination the Veteran did not have any bowel condition or any current splinter hemorrhages on his fingernails and toe nails.  The Veteran's post-service treatment records revealed that in November 2004 he was diagnosed with multiple somatic complaints with no clear unifying diagnosis and that the diffuseness of his claims and multiple organ symptoms involved would suggest a psychiatric diagnosis but that it was remotely possible that he developed an infection with circulating immune complex disease or was developing an autoimmune disorder.  In March 2008 it was noted that he had multiple vague symptoms that did not fit into any neurological disease.  

The Veteran is currently diagnosed with fibromyalgia (not service-connected), and with the service-connected disabilities of GERD and myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances.  

The Veteran should be afforded a VA examination to determine the nature and etiology of his dizziness, a bowel condition, a sleep disorder, a skin condition to the arms, and fingernail/toenail condition.  The VA examiner should identify the exact diagnosis for each of the Veteran's claimed conditions, and then present an opinion as to whether any diagnosed disorder is directly related to the Veteran's military service or to any of service-connected disabilities.  

By way of a September 2005 rating decision, the RO denied service connection for vision problems; however, during the pendency of the appeal, the RO, through a January 2001 rating action, awarded service connection with a 30 percent rating for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances, effective January 19, 2010.  In the May 2011 IHP the Veteran's representative stated that the Veteran deserved an effective date back to the Veteran's discharge from service for his myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances.  The Board finds that this is a timely NOD and that a Statement of the Case (SOC) has not been issued.  Therefore, in order to comply with due process requirements, a remand is in order for the RO to prepare an SOC on the issue of an effective date earlier than January 19, 2010, for the award of service connection for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his claimed dizziness, bowel condition, sleep disorder, skin condition to the arms, and fingernail/toenail condition.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether any of his claims is due to or aggravated by service or are either secondary to or a symptom of any service-connected disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, and for each of the Veteran's claimed disorders, the examiner is requested to answer the following questions:

A) Whether it is at least as likely as not that any diagnosed disorder is due to the Veteran's military service? 

B)  Whether it is at least as likely as not that any diagnosed disorder is related to (due to or aggravated by) any of the Veteran's service-connected disabilities?

C)  Whether the Veteran's claimed disorder is a symptom of any of the Veteran's service-connected disabilities?  

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  The RO must take the appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to an effective date earlier than January 19, 2010, for the award of service connection for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  

5.  Thereafter, only if the Veteran files a timely Substantive Appeal on the issue involving an earlier effective date than January 19, 2010, for the award of service connection for myasthenia gravis with bilateral peripheral neuropathies and trigeminal nerve and visual disturbances on the back the RO should undertake all indicated development and adjudicate the pending claim in light of the entire evidentiary record.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


